ORDER

PER CURIAM:
AND NOW, this 17th day of August, 1998, upon consideration of the Report and Recommendations of the Disciplinary Board dated June 24, 1998, it is
ORDERED that George C. Exum, Jr., be and he is suspended from the Bar of this Commonwealth for a period of two years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall *288pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CASTILLE, J., dissents and would enter a rule to show cause why respondent should not be disbarred for failure to notify the Board of Law Examiners of his criminal history.